 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

SAN ANGELO DIVISION
LANNY MARVIN BUSH, §
Petitioner, ;
V. CIVIL ACTION NO. 6:19-CV-00006-C
LORIE DAVIS-DIRECTOR TDCJ-CID,
Respondent.

ORDER TO SHOW CAUSE, NOTICE, AND INSTRUCTIONS TO PARTIES

A petition for writ of habeas corpus has been filed in this Court pursuant to 28 U.S.C.
§ 2254. Accordingly, it is ORDERED as follows:

RESPONDENT’S ANSWER: Respondent is directed to file an answer to Petitioner’s
petition pursuant to Rule 5 of the Rules Governing Section 2254 Cases in the United States
District Courts within sixty (60) days from the date of this Order. No extensions will be
granted.

Respondent shall raise by way of her answer any appropriate defenses that she wishes to
have the Court consider, including, but not limited to, exhaustion, statute of limitations, and
successive petition. All applicable issues must be raised in the answer filed by Respondent.

Please note: Pursuant to Rule 5(c) to the extent that Respondent relies on (i.e., cites to)
portions of the state court records in her answer and any brief filed therewith, such portions of

the state court records relied on and/or cited to shall be designated as exhibits and included in a

separate appendix filed simultaneously with the answer and any brief filed therewith.

 
 

Respondent shall mail a copy of the answer, together with a copy of any supporting brief
filed therewith and an appendix containing the above-mentioned exhibits, to Petitioner at the
address set out in Petitioner’s pleadings or to his attorney of record, if any. Respondent shall file
a certificate with the Clerk evidencing such service.
RECORDS: In addition to the State Court records included in the appendix described
above, all records must be filed with the Clerk within sixty (60) days from the date of this Order.
PETITIONER’S RESPONSE: Pursuant to Rule 5(e), Petitioner may file a response to
Respondent’s answer within thirty (30) days from the date shown on Respondent’s certificate of
service. Petitioner’s response must be limited to the arguments raised by Respondent and shall
not include any new allegations of fact or new grounds for relief. Petitioner shall mail a copy
of any response to counsel for Respondent and shall file a certificate with the Clerk evidencing
such service.
SERVICE OF PETITION AND ORDER: Copies of the petition, attachments,
supporting brief, if any, all orders and other documents filed in this action shall be served
electronically upon the Texas Attorney General as Counsel for Respondent and shall be directed
to the attention of Edward Marshall, Chief, Criminal Appeals Division, Office of the Attorney
General of Texas, Austin, Texas. See Fed.R.Civ.P. 5(b)(2)(E).
The Clerk shall transmit a copy of this Order to Petitioner or his attorney of record.
SO ORDERED.

Dated February 47 , 2019.

 

 

Sai cu GG District J if

   

 
